DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8, 9, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahmood et al., "High precision and robustness in network-based clock synchronization using IEEE 1588," Proceedings of the 2014 IEEE Emerging Technology and Factory Automation (ETFA), Barcelona, Spain, 2014, pp. 1-4, doi: 10.1109/ETFA.2014.7005338.
Regarding claim 1, Mahmood teaches a method performed after locking a first clock of a computing device to 2synchronize with a second clock associated with a first device, wherein a difference between 3the first clock and the second clock is determined during the locking, the method comprising:  4measuring, by the computing device, a path delay to a second device based on 5sending one or more messages including one or more first timestamps of the first clock to the 6second device and receiving one or more messages including one or more second timestamps 7of a third clock from the second device [Fig. 1 and Page 1, path delay to second device is determined based on timestamps exchanged between the first and second device of the clocks of the first and second device]; and 8sending, by the computing device, a third message to the second device that 9includes a third timestamp of the first clock that has been locked to the second clock, wherein 10the third message includes the path delay, and wherein the third timestamp and the path delay 11allow the second device to analyze a lock quality of the first clock to the second clock based 12on a time of the third clock [Page 4, the slave clock devices send the path delay and clock offset statistics to the 
Regarding claims 4 and 17, Mahmood teaches the third clock and the second clock are 2connected to a same timing source [Fig. 3].
Regarding claim 6, Mahmood teaches the second device is located closer to 2the computing device compared to the first device [Fig. 3].
Regarding claim 8, Mahmood teaches the second device is not physically 2connected via an interface to the computing device [Fig. 3].
Regarding claim 9, Mahmood teaches the computing device is not acting as a 2master clock to the third clock of the second device [Fig. 3].
Regarding claim 14, Mahmood teaches a non-transitory computer-readable storage medium containing 2instructions performed after locking a first clock of a computing device to synchronize with a 3second clock associated with a first device, wherein a difference between the first clock and 4the second clock is determined during the locking, the instructions, when executed, control the 5computing device to be operable for:  6measuring a path delay to a second device based on sending one or more 7messages including one or more first timestamps of the first clock to the second device and 8receiving one or more messages including one or more second timestamps of a third clock from 9the second device [Fig. 1 and Page 1, path delay to second device is determined based on timestamps exchanged between the first and second device of the clocks of the first and second device]; and 10sending a third message to the second device that includes a third timestamp of 11the first clock that has been locked to the second clock, wherein the third message includes the 12path delay, and wherein the third timestamp and the path delay allow the second device to 13analyze a lock quality of the first clock to the second clock based on a time of the third clock [Page 4, the slave clock 
Regarding claim 20, Mahmood teaches an apparatus comprising:  2one or more computer processors; and  3a computer-readable storage medium comprising instructions for controlling 4the one or more computer processors after locking a first clock of the apparatus to 5synchronize with a second clock associated with a first device, wherein a difference between 6the first clock and the second clock is determined during the locking, to be operable for:  7measuring a path delay to a second device based on sending one or more 8messages including one or more first timestamps of the first clock to the second device and 9receiving one or more messages including one or more second timestamps of a third clock from 10the second device [Fig. 1 and Page 1, path delay to second device is determined based on timestamps exchanged between the first and second device of the clocks of the first and second device]; and 11sending a third message to the second device that includes a third timestamp of 12the first clock that has been locked to the second clock, wherein the third message includes the 13path delay, and wherein the third timestamp and the path delay allow the second device to 14analyze a lock quality of the first clock to the second clock based on a time of the third clock [Page 4, the slave clock devices send the path delay and clock offset statistics to the master clock devices to check for synchronization quality which is analyzing lock quality of the clocks].
Allowable Subject Matter
Claims 2, 3, 5, 7, 10-13, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al. (USPN 10,856,242) teaches receiving a master device reference signal in form of a modulated radio frequency (RF) signal from a master device at a local device.  The master device time stamp is received from master device at local device.  The time offset of master device reference signal is computed relative to a local reference oscillator signal of a local oscillator using master device time stamp.  The frequency offset of master device reference signal is computed relative to local reference oscillator signal.  The local reference oscillator control signal is generated based on computed time offset and computer frequency offset.  The local reference oscillator is adjusted to maintain a frequency and time lock with master device reference signal at local device.  This has the ability to separate the actual physical frequency offset from Doppler Effect which allows the overall system to maintain true synchronization of time and frequency in mobile environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464